DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-23 and 27 are pending upon entry of amendment filed on 7/19/21.

Claim 20 stands withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-19, 21-23 and 27 readable upon PVP are under consideration in the instant application.

3.	      Applicant’s IDS filed on 8/4/21 has been acknowledged.  

The applications listed in the supplemental IDS have been considered and treated as PTO-1449.

4.	Claim 23 stands objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 23 remains being depended upon the rejected claim 1.

5.	IN light of the discussion in the interview with Ms. Crystal Komm conducted on 8/4/21 and the response filed on 7/19/21, the rejections of record have been withdrawn and the following new ground of rejections are set forth (see interview summary mailed on 8/16/21).

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-18 and 27 readable are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for liquid pharmaceutical formulations set forth in claims 21-23 and Table 1 of the instant application in p. 398, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

The claimed invention is a liquid pharmaceutical composition comprising an adalimumab antibody and this composition is being administered to treat TNF-alpha associated diseases as in p. 397-398 of the instant application.

As Applicant has acknowledged the key parameters of adalimumab is capable of achieving the intended use, the stability issue of formulation is critical ([2619], p. 398).  As further evidenced by the Humira product information (IDS reference), the pharmaceutical composition must exhibit stability for the time in transit and during the shelf life.


The formulations disclosed in Table 1 in p. 399 cannot be extrapolated for all the formations encompassed by claimed invention.  No examples other than formations set forth in claims 21-23 show adequate stability that is suitable to be used as a pharmaceutical formulation.

The originally formulated Humira insert (product insert, 2002, Abbott, p. 1-16, IDS reference) suggests the antibody to be stored at 2-8oC and not to be frozen (p. 15) in the formulation comprising 40mg antibody, 4.93mg of sodium chloride, 0.69mg monobasic sodium phosphate dihydrate, 1.22mg dibasic sodium phosphate dihydrate, 0.24mg sodium citrate, 1.04mg citric acid monohydrate, 9.6mg mannitol, 0.8mg polysorbate 80 in 0.8ml (p. 1) and the formulation must be kept at the given temperature.  No studies related with PVP, gluconate and/or inositol as encompassed by the claimed invetion linking the stability is shown at the various concentrations of excipients encompassed by the claimed invention.

As such, given that the stabilizing effect for the excipient is not protein and concentration dependent, one concentration tested at 10mM acetate, 10-40mg/ml inositol, 10-50mg/ml of gluconate (note Table 1) cannot be extrapolated any concentration ranges encompassed by the claimed invention.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses few exemplary formulations (see p. 399) but the formulations encompassed by the claims have not been tested for exhibiting stability.  
.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 8, 9, 12-13, 18 and 27 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2010/0278822 (IDS reference, of record).  Note claim numbers have been amended.

The ‘822 publication teaches pharmaceutical compositions comprising adalimumab in the presence of sorbitol or mannitol (e.g. sugar stabilizer) and polysorbate (e.g. surfactant) at pH 5-5.4 (claims 26-30).Also, the compositions of the ‘822 publication are identical to the claimed composition, the osmolality of the composition inherently falls between 220-400mOsm/kg and claim 18 is included in this rejection.



Applicant’s response filed on 7/19/21 have been fully considered but they were not persuasive.

Applicant has asserted that the ‘822 publication is not available as a prior art as it fails to teach all the limitations of the claimed invention.  Applicant has further asserted that the claimed invention requires surfactant and the use of gluconate as a surfactant is not mentioned in the prior art.

However, although the surfactant is required in the claimed invention, the surfactant is not limited to PVP, tonicifier is not limited to gluconate or sugar stabilizer is not limited to inositol in claim 1 of the instant application. 

Note claim 12 encompasses sorbitol and mannitol as sugar stabilizers and the prior art claims 26-30 are readable upon the claimed invention comprising surfactant and sugar stabilizer. 

Therefore, the reference is available as an anticipatory reference for the claimed embodiment of adalimumab, sugar stabilizer and a surfactant as in claim 1 of the instant application and the rejection is maintained. 

11.	Claim(s) 1, 2, 6, 8-9, 12-18 and 27 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2014/0314781 (newly cited).

The ‘781 publication teaches TNFa, D2E7 being adalimuab formulation in gluconate and polysorbate (claims 1, 2, 6, 12 and 16) at pH 5.5.

Given that the gluconate is gluconate regardless of its intended use, the gluconate of the ‘781 publication is capable of acting as a salt tonicifier, it meets the claimed limitations. Therefore, the reference teaching anticipates the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-19, 21-22 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0278822 (IDS reference, of record) in view of U.S. Pub. 2014/0314781 (newly cited), U.S.Pub. 2011/0300135 (of record) and U.S. Pub. 2009/0130119 (of record).

The teachings of the ‘822 publication have been discussed, supra.

Further, the ‘822 publication teaches adalimumab concentration ranges of 100mg/ml, acetate buffer ranges about 5-50mM ([224-225]) enriches the monomer content at storage of 40oC.
The ‘822 publication teaches gluconate as a polyol as well as buffer ([0061, 0099]) and allows combinations of buffer.

Claims 10-11 reciting the absence of arginine are included in this rejection as the ‘822 or ‘781publication is silence about actively adding arginine and exemplary compositions lack arginine or amino acids.

The disclosure of the ‘822 publication differs from the instant claimed invention in that it does not teach the use of polyvinylyrrolidone (PVP), inositol and/or gluconate as in claims 3-5 of the instant application. 


The ‘135 publication teaches the use of PVP in antibody formulations to reduce aggregates thus improves overall stability of antibody formulations ([0004-0005]). The molecular weight of 2-3K is preferred and Kollidon 12 is used in Tables 5-6, upto 10% is used (equivalent to 1mg/ml, Tables 4-6, examples 4-5).

The ‘119 publication teaches addition of inositol with acetate buffer reduces aggregates in higher temperature at 40oC (Fig 1, Table 4) in the antibody formulations and no refrigeration is required.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ PVP as taught by the ‘135 publication and addition of inositol with acetate buffer as in the ‘119 publication into adalimumab compositions taught by the ‘822 and/or ‘781 publications.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of PVP and inositol in antibody formulation improve stability of the antibody formulation by reducing aggregates and make the antibody formulation resistant at higher temperature so no refrigeration for therapeutic antibody is necessary and gluconate buffer or gluconate stabilizes adalimumab formulation (‘781 publication).

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-19, 21-22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S.Pat.10,426,832 in view of U.S.Pub. 2011/0300135 (of record) and U.S. Pub. 2009/0130119 (of record).

The claims of the ‘470 application recite adalimumab at 50mg/ml, 10mM of acetate buffer, 250mM of sucrose.
 
The claims of the ‘470 application differs from the instant claimed invention in that it does not teach the use of polyvinylyrrolidone (PVP) and/or inositol as in claims 3-5 of the instant application. 

The ‘135 publication teaches the use of PVP in antibody formulations to reduce aggregates thus improves overall stability of antibody formulations ([0004-0005]). The molecular weight of 2-3K is preferred and Kollidon 12 is used in Tables 5-6, upto 10% is used (equivalent to 1mg/ml, Tables 4-6, examples 4-5).



It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ PVP as taught by the ‘135 publication and addition of inositol with acetate buffer as in the ‘119 publication into adalimumab compositions taught by the ‘822 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of PVP and inositol in antibody formulation improve stability of the antibody formulation by reducing aggregates and make the antibody formulation resistant at higher temperature so no refrigeration for therapeutic antibody is necessary. 

16.	No claims are allowable.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
September 9, 2021